1

2

3                                      UNITED STATES DISTRICT COURT

4                                          DISTRICT OF NEVADA

5                                                    ***

6
     ANNIE D. ELLISON,
7
                          Plaintiff,
8                                                      2:19-01137-JCM-DJA
     vs.                                               ORDER
9    AMERICAN HOMES 4 RENT, LP,
10                        Defendant.

11

12         Before the court is Defendant’s Motion to Stay Early Neutral Evaluation Session (ECF NO. 21).
13         Plaintiff filed a Non-Opposition to Defendant’s Motion to Stay Early Neutral Evaluation Session
14   (ECF NO. 24).
15         Accordingly,
16         IT IS HEREBY ORDERED that Defendant’s Motion to Stay Early Neutral Evaluation Session
17   (ECF NO. 21) is GRANTED.
18         IT IS FURTHER ORDERED that the Early Neutral Evaluation Session scheduled for September
19   11, 2019, is VACATED.
20         DATED this 4th day of September, 2019.
                                                              _________________________
21
                                                              CAM FERENBACH
22
                                                              UNITED STATES MAGISTRATE JUDGE

23

24

25
